Exhibit 23.1 TBPE REGISTERED ENGINEERING FIRM F-1580FAX (713) 651-0849 1100 LOUISIANASUITE 4600HOUSTON, TEXAS 77002-5294TELEPHONE (713) 651-9191 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS AND GEOLOGISTS We hereby consent to the inclusion in or incorporation by reference into the 2016 annual report on Form 10-K (the “Annual Report”) of Memorial Production Partners LP of our report dated March 8, 2017, with respect to our audit of estimates of proved reserves and future net revenues to the interests of Memorial Production Partners LP and its subsidiaries, as of December 31, 2016.We also hereby consent to all references to our firm or such report included in or incorporated by reference into such Annual Report. /s/ Ryder Scott Company, L.P. RYDER SCOTT COMPANY, L.P.
